Exhibit 10.3
 
ASSET PURCHASE AGREEMENT




This ASSET PURCHASE AGREEMENT ("Agreement") is made effective the ________day of
January 2008 ("Effective Date"), between Envision Solar International, Inc., a
California corporation ("Buyer"), and Generating Assets, LLC, a Delaware limited
liability company ("Seller"). Karen Morgan, an individual ("Morgan"), is a party
hereto for the limited purposes of Sections 11.2 and 13.
 
RECITALS
 
A.           Seller operates a business engaged in providing solar financing and
development (the "Business").
 
B.           Seller wishes to sell to Buyer and Buyer wishes to purchase from
Seller, on the terms and conditions of this Agreement, substantially all of the
assets of Seller and the Business.
 
C.           All terms used in this Agreement with initial upper-case letters
which are not defined within the text of the Agreement itself are defined in
Section 14.1.
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, and warranties contained in this Agreement, the parties agree
as follows:
 
AGREEMENT
 
1. Purchase and Sale. Subject to the terms and conditions set forth in this
Agreement, Seller hereby sells, conveys, transfers, assigns and delivers to
Buyer, and Buyer purchases from Seller, all of Seller's right, title, benefits
and interest in all rights and assets used in the operation of the Business
including, without limitation, the rights and assets described in Exhibit A
(collectively, the "Assets"), free and clear of all Liens.
 
2. Non-assumption of Liabilities. Except as provided in Section 2.1, Buyer shall
not (i) assume and/or take the Assets subject to any existing liabilities,
accounts payable or other contracts or obligations; or (ii) be liable in any
manner or way for any of the liabilities, accounts payable, contracts,
obligations, claims or demands of or against Seller arising from Seller's
ownership of the Assets or operation of the Business. Seller shall indemnify,
defend and hold Buyer harmless from and against any of the foregoing.
 
2.1     Assumed Liabilities. Notwithstanding Section 2, Buyer shall assume and
be responsible for the satisfaction of the following obligations and liabilities
of Seller:


2.1.1   All obligations of Seller under the Assigned Contracts.
 
2.1.2   All obligations pursuant to an Engagement Letter with Squire, Sanders &
Dempsey, L.L.P. ("SSD") dated December 4, 2007 attached as Exhibit C (the "SSD
Agreement").
 
1

--------------------------------------------------------------------------------


 
2.1.3   The payment obligations referenced in a letter from Morgan to MacKenzie
Communications, Inc. ("MacKenzie") dated December 17, 2007, attached as Exhibit
D (the "MacKenzie Agreement").
 
3.Consideration. The consideration payable for the Assets ("Purchase
 
Consideration") is comprised of the following, which shall be provided at the
Closing to certain
 
third parties as specified below:
 
3.1   The assumption and performance of the obligations specified in the SSD
Agreement.
 
3.2   The assumption and performance of the obligations specified in the
MacKenzie Agreement.
 
3.3   10,000 shares of common stock of Envision ("Envision Shares") issued to
the persons specified in Exhibit B, subject to their execution of the Investor
Acknowledgement ("Acknowledgement") substantially in the form attached as
Exhibit E, to be more specifically allocated as specified in Exhibit B.
 
3.4   139,160 Envision Options at an exercise price of $10 per share with a
10-year term, and 29,820, Envision Options at an exercise price of $20 per share
with a 2-year term, issued to the persons specified in Exhibit B, pursuant to
the terms of an Option Agreement substantially in the form attached as Exhibit
F, to be more specifically allocated as specified in Exhibit B.
 
3.5           Immediately available funds of $9,000 to Morgan.
 
3.6           The performance of the obligations specified in the Option
Agreement attached as Exhibit G ("Malone Option Agreement").
 
4.Representations and Warranties of Seller. As an inducement to Buyer to enter
into this Agreement, and intending that Buyer shall rely on such representations
and warranties in connection with the transactions set forth herein, Seller
represents and warrants to Buyer that the following matters in this Article 4
are true and accurate.
 
4.1   Power and Authority. Seller has full power and authority and contractual
right and authority to enter into this Agreement and to sell, convey, assign and
transfer the Assets, and has taken all corporate action necessary to authorize
the execution and delivery of this Agreement, the sale of the Assets in
accordance with its terms and the performance of the obligations of Seller
hereunder, except as otherwise provided for herein. This Agreement has been duly
executed by an authorized representative of Seller, and constitutes the legal,
valid and binding obligation of Seller in accordance with its terms, subject to
applicable bankruptcy, insolvency and other laws affecting the rights of
creditors generally.
 
4.2   Organization. Seller is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has all necessary powers to carry on the Business as it is now being
conducted.
 
2

--------------------------------------------------------------------------------


 
4.3   Title to Assets. Seller has good and assignable title to and interest in
the Assets, and the Assets are not encumbered by any Lien, whether accrued,
absolute, contingent, or otherwise, and whether due or to become due, which
Buyer shall or will succeed to by reason of its purchase of the Assets. Seller
shall transfer and assign all of the Assets to Buyer, free and clear of all
Liens. Seller has not interfered with, infringed upon, misappropriated or
otherwise come into conflict with any rights of third parties in and to any
Asset, and has never received any charge, complaint, claim or notice alleging
any such interference, infringement, misappropriation or violation.
 
4.4   Intellectual Property.
 
4.4.1   Ownership. Seller owns or has the right to use pursuant to license,
sublicense, agreement, or permission all Intellectual Property necessary for the
operation of the Business as currently conducted and as proposed to be
conducted. Each item of Intellectual Property owned or used by Seller in the
Business immediately prior to the Closing will be owned or available for use by
the Buyer on identical terms and conditions subsequent to the Closing. Seller
has taken all necessary action to maintain and protect each item of Intellectual
Property that Seller owns or uses.
 
4.4.2   No Infringement. Seller has not interfered with, infringed upon,
misappropriated, or otherwise come into conflict with any Intellectual Property
rights of third parties, and there has never been any charge, complaint, claim,
demand, or notice alleging any such interference, infringement,
misappropriation, or violation (including any claim that Seller must license or
refrain from using any Intellectual Property rights of any third party). To the
Knowledge of Seller, Buyer will not interfere with, infringe upon,
misappropriate, or otherwise come into conflict with, any Intellectual Property
rights of third parties as a result of the continued operation of the Businesses
as presently conducted or proposed to be conducted. To the Knowledge of Seller,
no third party has interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any Intellectual Property rights of Seller.
 
4.5   Compliance with Laws. The Business had complied with, and is not in
violation of, any applicable federal, state or local statutes, laws or
regulations.
 
4.6   No Illegal Payments. Neither Seller nor any manager, director, officer,
employee or agent of Seller, has (a) directly or indirectly given or agreed to
give airy illegal gift, contribution, payment or similar benefit to any
supplier, customer, governmental official or employee or other person who was,
is or may be in a position to help or hinder Seller (or assist in connection
with any actual or proposed transaction) or made or agreed to make any illegal
contribution, or reimbursed any illegal political gift or contribution made by
any other person, to any candidate for federal, state, local or foreign public
office which might subject Seller to any damage or penalty in any civil,
criminal or governmental litigation or proceeding, or (b) established or
maintained any unrecorded fund or asset or made any false entries on any books
or records for any purpose.
 
4.7   Permits and Licenses. Seller has all permits and licenses, if any,
required for the conduct of the Business. Each such permit and license is in
full force and effect, and Seller has not engaged in any activity which would
cause or permit revocation or suspension of any such permit or license, and no
action or proceeding looking to or contemplating the revocation or suspension of
any such permit or license is pending or threatened.
 
3

--------------------------------------------------------------------------------


 
4.8   Litigation. There is no suit, action, arbitration, or legal,
administrative, or other proceeding, or governmental investigation pending or,
to the Knowledge of Seller, threatened, against or affecting the Business or
Assets. Seller is not in default in relation to the Business or Assets with
respect to any order, writ, injunction, or decree of any federal, state, local,
or foreign court, department, agency, or instrumentality.
 
4.9   No Default. The consummation of the transaction contemplated by this
Agreement will not result in or constitute any of the following: (i) a default
or an event that, with notice or lapse of time or both, would be a default,
breach, or violation of any lease, license, promissory note, conditional sales
contract, commitment, indenture, mortgage, deed of trust, or other agreement,
instrument, or arrangement to which Seller is a party which would prohibit,
interfere, or otherwise restrict or encumber the free, unrestricted and unabated
transfer of the Assets; or (li) the creation or imposition of any Lien on any of
the Assets.
 
4.10   Governmental Consent. No consent, approval or authorization of or
designation, declaration or filing with any governmental authority on the part
of: Seller is required in connection with the valid execution and delivery of
this Agreement, or the consummation of any transaction contemplated hereby.?:
 
4.11   Assigned Contracts. Complete and accurate copies of all Assigned
Contracts have been provided to Buyer.
 
4.11.1   Each Assigned Contract is legal, valid and in full force and effect,
enforceable in accordance with its terms except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and similar laws
relating to or affecting creditors generally and by the availability of
equitable remedies. To Seller's Knowledge, no other party to any Assigned
Contract has taken the position that any provision of such contract is
unenforceable.
 
4.11.2   Seller not breached any Assigned Contract, and, to Seller's Knowledge,
no other Person has breached any Assigned Contract.
 
4.11.3   To Seller's Knowledge, no event has occurred, and no circumstance or
condition exists, that (with or without notice or lapse of time) will, or could
reasonably be expected to, (A) result in a breach of any of the provisions of
any Assigned Contract, (B) give any Person the right to declare a default or
exercise any remedy under any Assigned Contract, (C) give any Person the right
to accelerate the maturity or performance of any Assigned Contract, or (D) give
any Person the right to cancel, terminate or modify any Assigned Contract.
 
4.11.4   Seller has not received any notice or other communication regarding any
actual or possible breach of any Assigned Contract that has not been resolved.
Seller has not received notice of termination or cancellation of or intent to
cancel or terminate any Assigned Contract.
 
4

--------------------------------------------------------------------------------


 
4.11.5   Seller has not waived any of its rights under any Assigned Contract.
 
4.11.6   No Person is renegotiating, or has a right pursuant to the terms of any
Assigned Contract to renegotiate any amount paid or payable to Seller under any
Assigned Contract or any other material term or provision of any Assigned
Contract.
 
4.11.7   Each Assigned Contract will continue to be enforceable, and in full
force and effect on identical terms immediately following the consummation of
the Transactions, and the consummation of the transactions shall not (either
alone or upon the occurrence of additional acts or events) result in any payment
or payments becoming due from Seller to any Person or give any Person the right
to terminate or alter the provisions of such Assigned Contract. The consummation
of the transactions contemplated by this Agreement will not affect any of the
Assigned Contracts in a manner that could reasonably be expected to be
materially adverse to Buyer.


4.12           Negotiation Rights. With respect to the Negotiation Rights
specified on Exhibit A:
 
(a) Seller is currently actively negotiating a final, complete and legally
binding agreement with the designated party;
 
(b) Seller has not received any indication and has no reason to believe that the
designated party is unwilling to enter into a final agreement with Seller; and
 
(c) Seller has provided to Buyer all. documents relating to the negotiations,
including all correspondence, copies of emails, term sheets, letters of intent,
letter agreements, and proposals.
 
4.13   Performance of Obligations. With respect to the Business, Seller has
performed all material obligations required to be performed by it to date, and
is not in default under any material contract, agreement, lease, commitment,
indenture, mortgage, deed of trust, or other document to which it is a party.
 
4.14   Completeness of Representations. None of the representations and
warranties made by Seller in this Agreement contains or will contain any untrue
statement of a material fact, or omit any material fact, the omission of which
would be misleading.
 
4.15   Survival of Representations. All representations and warranties of
Seller, whether oral or written, including any representations and warranties in
any written statements or documents delivered or made available to Buyer by
Seller, shall survive the closing of the transactions contemplated by this
Agreement.
 
5. Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as follows:
 
5

--------------------------------------------------------------------------------


 
5.1      Power and Authority. Buyer has full corporate power and authority and
contractual right and authority to enter into this Agreement and to purchase the
Assets, and has taken all corporate action necessary to authorize the execution
and delivery of this Agreement, the purchase of the Assets in accordance with
its terms, and the performance of the obligations of Buyer hereunder. This
Agreement has been duly executed by an authorized officer of Buyer, and
constitutes the legal, valid and binding obligation of Buyer in accordance with
its terms, subject to applicable bankruptcy, insolvency and other laws affecting
the rights of creditors generally.
 
5.2      Completeness of Representations. None of the representations and
warranties made by Buyer in this Agreement contains or will contain any untrue
statement of a material fact, or omit any material fact, the omission of which
would be misleading.
 
5.3      Survival of Representations. All representations and warranties of
Buyer, whether oral or written, including any representations and warranties in
any written statements or documents delivered or made available to Seller by
Buyer, shall survive the closing of the transactions contemplated by this
Agreement.


 
6. Employees and Compensation. Buyer shall have the right, but not the
obligation, to employ any or all of the employees of Seller. Should Buyer employ
any of those employees, such employment shall be on such terms as Buyer may
establish. All employees shall be paid in full through the Effective Date by
Seller, including all amounts for accrued vacation and all other benefits.
Seller shall take no action to impede or interfere withjany efforts by Buyer to
employ current employees of Seller. Seller and Morgan hereby indemnify and hold
Buyer harmless from and against any and all loss or liability in any way
connected with (i) amounts due and owing to Seller's employees as of the
Effective Date, whether such amounts be for compensation or otherwise; and (ii)
any past or current unfair labor practices of Seller as of the Effective Date.
 
7. Deliveries by Seller. Upon the complete execution of this Agreement, Seller
shall deliver to Buyer:
 

(i)  
An executed Assignment of Agreements in the form attached as Exhibit H;
 
(ii)  
the Investor Acknowledgement in the form of Exhibit D executed by each person
listed in Exhibit B;
 
(iii)  
the Option Agreement in the form of Exhibit E executed by each person listed in
Exhibit B;
 
(iv)  
the Malone Option Agreement in the form of Exhibit G executed by Charlene Malone
("Malone"); and
 
(v)   such other items required to be delivered by Seller under this Agreement.

 
6

--------------------------------------------------------------------------------


 
8.Deliveries by Buyer. Upon the complete execution of this Agreement, Buyer
shall deliver to Seller or the party specified:

 

(i)  
to SSD, the Warrant to Purchase Common Stock in the form included in Exhibit C,
executed by Buyer;
 
(ii)  
the Envision Shares to the persons specified in Exhibit B as receiving Envision
Shares;
 
(iii)  
the Option Agreements in the form of Exhibit E executed by Buyer, to the persons
specified in Exhibit B;
 
(iv)  
the Purchase Consideration specified in Section 3.5 to Morgan; and 
 
(v)   the Malone Option Agreement executed by Buyer to Malone.

 
9. Costs and Expenses. Each party shall pay its own costs and expenses incurred
by such party in connection with this Agreement and consummating the
transactions described herein.
 
10. Indemnity.
 
10.1   Seller's Indemnity. Seller shall indemnify, defend, and hold harmless
Buyer, and its successors, Affiliates, assigns, officers, directors, employees,
attorneys and agents, against and in respect of any and all claims, demands,
losses, costs, expenses, obligations, liabilities, damages, recoveries, and
deficiencies, that they or any of them shall incur ;or suffer, which arise,
result from, or relate to (i) the use of the Assets or Business operations prior
to the Effective Date or (ii) any breach of, or failure by Seller to perform any
of its representations, warranties, covenants, or agreements contained in this
Agreement.
 
10.2   Buyer's Indemnity. Buyer shall indemnify, defend and hold harmless Seller
and its Affiliates, assigns, officers, directors, members, managers, employees,
attorneys and agents against, and in respect of, any and all claims, losses,
expenses, costs, obligations and liabilities that Seller may incur or suffer by
reason of (i) Buyer's operation of the Business following the Effective Date, or
(ii) Buyer's breach of or failure to perform any of the warranties, guarantees,
commitments or covenants contained in this Agreement.


 
11. Seller's Obligations.
 
11.1   Change of Name. Seller shall not use or employ in any manner the name
"Generating Assets, LLC" or any derivative thereof or name similar thereto, and
Seller shall take and cause to be taken all necessary action to cease the public
use of such name. Seller shall deliver to Buyer such executed documents as may
be required to change Seller's name on that date to another name bearing no
similarity to "Generating Assets, LLC" including but not limited to a name
change amendment suitable for filing with the Delaware Secretary of State.
Seller hereby appoints Buyer as its attorney-in-fact to file all such documents.
 
7

--------------------------------------------------------------------------------


 
11.2   Covenant Not to Compete. Seller and Morgan agree that for a period of
five years after the Effective Date, neither they nor any of their Affiliates
shall, directly or indirectly, (1) own, manage, operate, join, control or
participate in the ownership, management, operation or control of; (2) be
employed by; (3) provide consulting, research and development or other services
to; or (4) sell products to any business, which engages in the development,
marketing or sale of products or services which are competitive with or similar
to the Business. In the event that the provisions of this section are found to
exceed the limitation provided by applicable law, then such provisions shall be
reformed to set forth the maximum limitations permitted. The covenants contained
in this section are intended to be an agreement authorized by Section 16601 of
the California Business and Professions Code. The competition restrictions
contained in this section shall not be deemed or construed to modify, restrict
or eliminate any competition restrictions contained in any other agreement
between Buyer or any Affiliate and Seller, Morgan, or any of their Affiliates.
Seller and Morgan expressly acknowledge that the remedy at law for any breach of
the covenants set forth in this section will be inadequate, and that upon any
such breach, or threatened breach, Buyer shall be entitled as a matter of right
to injunctive relief in any court of competent jurisdiction, in equity or
otherwise, and to enforce the specific performance of the obligations of Seller
and Morgan under this section without the necessity of proving the actual damage
to Buyer or the inadequacy of a legal remedy. The rights conferred upon Buyer by
the preceding sentence shall not be exclusive of, but shall be in addition to,
any other rights or remedies which Buyer may have at law, in equity or
otherwise.
 
11.3   Assistance Regarding Negotiations. Seller shall assist Buyer in its
continuation and conclusion of negotiations with the designated parties with
respect to the Negotiation Rights conveyed by this Agreement. More specifically,
Seller shall-facilitate introductions and meetings between Buyer and such
designated parties, shall recommend to the designated parties that they
negotiate final agreements with Buyer, and shall otherwise support-Buyer in
efforts to successfully conclude such negotiations.
 
12. Broker's Fees. Each of the parties represents that they have dealt with no
broker or finder in connection with any of the transactions contemplated by this
Agreement, and, insofar as they know, no broker or other person is entitled to
any commission or finder's fees in connection with any of these transactions.
Seller and Buyer each agree to indemnify and hold harmless one another against
any loss, liability, damage, cost, claim, or expense incurred by reason of any
brokerage, commission, or finder's fee alleged to be payable because of any act,
omission, or statement of the indemnifying party.
 
13. Confidential Information, hi connection with the ownership and operation of
the Business, Seller and Morgan obtained confidential information relating to
the Assets and Assigned Contracts. Seller and Morgan shall treat such
information as confidential, preserve the confidentiality thereof, not duplicate
or use such information and instruct its employees and all other parties who
have had access to such information to keep confidential and not use such
information in a way which is detrimental to Buyer in its exercise of its rights
and enjoyments of the benefits under the Assigned Contracts. Seller agrees that
the foregoing confidentiality covenants are material terms of this Agreement and
a condition concurrent to Buyer's obligations under this Agreement.
 
14. Miscellaneous.
 
14.1   Defined Terms. For the purposes of this Agreement, the following words
and expressions shall have the following meanings:
 
8

--------------------------------------------------------------------------------


 
14.1.1   "Affiliate" means any individual, partnership, corporation, trust or
other entity or association, directly or indirectly, through one or more
intermediaries, controlling, controlled by, or under common control with the
relevant Person. The term "control," as used in the immediately preceding
sentence, means, with respect to a corporation or limited liability company the
right to exercise, directly or indirectly, more than fifty percent (50%) of the
voting rights attributable to the controlled corporation or limited liability
company, and, with respect to any individual, partnership, trust, other entity
or association, the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of the controlled entity.
 
14.1.2   "Assigned Contracts" means the agreements listed in Section (e) of
Exhibit A.
 
14.1.3   "Intellectual Property" means any patents, patent applications,
trademarks, tradenames, service marks, copyrights, and any applications
therefore, technology, know-how, trade secrets, inventory, ideas, algorithms,
processes, computer software programs or applications, and tangible or
intangible proprietary information.
 
14.1.4   "Governmental Authority" means any government or political subdivision
or regulatory authority, whether federal, state, local or foreign, or any agency
or instrumentality of any such government or political subdivision or regulatory
authofity, or any federal state, local or foreign court or arbitrator.
 
14.1.5   "Knowledge of Seller" or "Seller's Knowledge" means the knowledge of
the managers, members and employees of Seller, including Morgan, who would
reasonably be,expected to have such knowledge after due.inquiry, or that such
Persons should have known based upon the facts available at the time of
determination.
 
14.1.6   "Lien" means any security deed, mortgage, deed to secure debt, deed of
trust, lien, pledge, assignment, charge, security interest, title retention
agreement, negative pledge, levy, execution, seizure, attachment, garnishment or
other encumbrance of any land in respect of such property, whether or not
choate, vested or perfected.
 
14.1.7   "Person" means an individual, general partnership, limited partnership,
limited liability company, corporation, trust, estate, real estate investment
trust association or any other entity.


 
14.2   Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
 
14.3   Modification. This Agreement may be modified or rescinded only by a
writing signed by all parties to this Agreement or by their duly authorized
agents.
 
14.4   Assignment. This Agreement shall not be assignable, in whole or in part,
by either party without the written consent of the other party, except that (1)
Buyer may, without the consent of Seller, assign its rights and obligations
under this Agreement to an Affiliate, provided that Buyer obtains the
Affiliate's written agreement enforceable by Seller to assume and perform, from
and after the date of such assignment, the terms, conditions, and provisions
imposed by this Agreement upon Buyer, whereupon Buyer shall be relieved of any
future liability under this Agreement; and (2) Seller may, without the consent
of Buyer, assign the benefits of this Agreement, including its right to
payments, but not its obligations.
 
9

--------------------------------------------------------------------------------


 
14.5   Further Conveyances. On and after the Effective Date, and without further
consideration or expense to Buyer, Seller shall execute and deliver such further
documents of conveyance and transfer, and take such other action as Buyer
reasonably requests to effectively convey and transfer to Buyer any of the
Assets in accordance with this Agreement, and will assist Buyer in the exercise
of its rights as assignee under the Assigned Contracts. Seller also shall
deliver or cause to be delivered, at such times and places as reasonably
requested by Buyer, such additional documents as Buyer may reasonably request
for the purposes of carrying out this Agreement.
 
14.6   No Waiver. No waiver of any right under this Agreement shall be deemed
effective unless in writing and signed by the party charged with such waiver,
and no waiver of any right arising from any breach or failure to perform shall
be deemed to be a waiver of any future such right or of any other right arising
under this Agreement.
 
14.7   Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior ■agreements, and understandings, oral and
written, between the parties hereto with respect to the subject matter hereof.
 
14.8   Exhibits. All attached exhibits and schedules to which reference is made
herein are hereby-incorporated by this reference.
 
14.9   Headings; Construction; Interpretation. Section headings contained in
tins Agreement are included for convenience only and form no part of the
agreement between the parties. When the context so requires and when used in
this Agreement, the singular shall be deemed to include the plural and the
plural shall be deemed to include the singular. This Agreement shall not be
interpreted against a party by virtue of such party's participation in the
drafting of the Agreement or any provisions herein.
 
14.10   Separability. If any provision of this Agreement is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, such
provision shall be deemed amended to conform to applicable laws so as to be
valid and enforceable or, if it cannot be so amended without materially altering
the intention of the parties, it shall be stricken and the remainder of this
Agreement shall remain in full force and effect.
 
14.11   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute but one and the same document.
 
14.12   Time of the Essence. Time shall be of the essence for all purposes under
this Agreement.


14.13   Survival of Representations, Warranties and Agreement.    The
representations, warranties, obligations, covenants and agreements of the
parties hereto shall in allevents survive the close or termination of this
Agreement where same is necessary to effectuate the intention of the
parties.                                                                                              .
.
 
10

--------------------------------------------------------------------------------


 
14.14   Binding Effect. This Agreement shall be binding upon and mure to the
benefit of Seller and Buyer and their respective representatives and assigns.
 
14.15   Notices. Any notice required or authorized to be given hereunder or any
other communications between the parties provided for under the terms of this
Agreement shall be in writing (unless otherwise provided) and shall, be served
personally, or by reputable express courier sendee or by facsimile transmission
addressed to the relevant party at the address stated below or at any other
address provided by that party to the other as its address for service. Any
notice so given personally shall be deemed to have been served on delivery, any
notice so given by express courier service shall be deemed to have been served
two (2) business days after the same shall have been delivered to the relevant
courier, and any notice so given by facsimile transmission shall be deemed to
have been received on dispatch. .In proving such sendee, it shall be sufficient
to produce the receipt of a reputable courier company showing the correct
address of the addressee or prove that the facsimile transmission was followed
by an activity report showing the correct facsimile number of the party on whom
notice is served and. the correct number of pages transmitted
 

  If to. Seller, to:
Karen Morgan
16 Baywater Drive
Danen, CT 06820
Fax: (203). 656-4375
        If to Morgan, to:    
Karen Morga
16 Baywater Drive
Danen, CT 06820
Fax: (203) 656-4375
        If to Buyer, to:    
Envision Solar International, Inc.
4225 Executive Square, Suite 480
La Jolla, CA 92037
Attn: Robert L. Noble
Fax:(619) 238-1429
        With a copy (which shall    
not constitute notice) to:   
John C. O'Neill,
Esq.Procopio, Cory, Hargreaves & Savitch LLP
530 B Street, Suite 2100
San Diego, CA 92101
Fax: (619) 744-5464
     

 
or to such other address or to such other person as any party shall designate to
the others for such purpose in the manner hereinabove set forth.
 
14.16   Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by binding arbitration in San
Diego, California, before a single, neutral arbitrator administered by the
American Arbitration Association in accordance with its Commercial Arbitration
Rules, and judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.
 
11

--------------------------------------------------------------------------------


 
14.17   Attorneys' Fees. If any action or arbitration is commenced to enforce or
interpret any provision of this Agreement, the substantially prevailing party
shall be entitled to recover from the other party actual attorneys' fees and
costs incurred in connection with such action, in addition to all other proper
relief. Attorneys' fees incurred in enforcing any judgment are recoverable as a
separate item, and this provision for post-judgment attorneys' fees shall
survive any judgment and shall not be deemed merged into the judgment.
 
14.18   Remedies Cumulative. All remedies provided in this Agreement are
cumulative and non-exclusive, and shall be in addition to any and all other
rights and remedies provided by law or in equity.
 
14.19   Governing Law. This Agreement shall be governed by and construed under
the laws of the State of California, without regard to the conflict of laws
principles thereof, as the same apply to agreements executed solely by residents
of California and wholly to be performed within California.
 
14.20   Tax Consequences. Seller acknowledges that Buyer makes no
representations or warranties, and has provided no advice to Seller with respect
to the tax consequences to Seller of the transactions contemplated by this
Agreement. Seller acknowledges that it has been advised by Buyer to consult its
own tax advisor and legal counsel with respect to the tax aspects of this
Agreement.
 
///
///
///
///
///
///
///
///
///
 


12

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 
 
 

 
ENVISION SOLAR INTERNATIONAL, INC.,
    a California corporation                  
 
By:
/s/  Robert L. Noble       Name Robert L. Noble       Chief Executive Officer  
                  GENERATING ASSETS, LLC     a Delware Limited liability company
                    By: /s/  Karen Morgan       Karen Morgan       Manager      
    /s/  Karen Morgan     Karen Morgan, an individual                



 
EXHIBITS
 
A - Assets
B - Allocation of Shares and Options
C - SSD Agreement
D - MacKenzie Agreement
E - Form of Investor Acknowledgement
F - Option Agreement
G - Malone Option Agreement
H - Assignment of Agreements
 
 
 
13
 
 
 